

116 S4388 IS: Mental Health Equity Act of 2020
U.S. Senate
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4388IN THE SENATE OF THE UNITED STATESJuly 30, 2020Mr. Menendez (for himself, Mr. Booker, Ms. Cortez Masto, Ms. Stabenow, Mr. Bennet, Ms. Smith, Ms. Rosen, Ms. Warren, Mr. Carper, Mr. Blumenthal, Ms. Baldwin, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo address mental health issues for youth, particularly youth of color, and for other purposes.1.Short titleThis Act may be cited as the Mental Health Equity Act of 2020.2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.TITLE I—Health Equity and AccountabilitySec. 101. Integrated Health Care Demonstration Program.Sec. 102. Addressing racial and ethnic minority mental health disparities research gaps.Sec. 103. Health professions competencies to address racial and ethnic minority mental health disparities.Sec. 104. Racial and ethnic minority behavioral and mental health outreach and education strategy.Sec. 105. Additional funds for National Institutes of Health.Sec. 106. Additional funds for National Institute on Minority Health and Health Disparities.TITLE II—Other provisionsSec. 201. Reauthorization of Minority Fellowship Program.Sec. 202. Commission on the Effects of Smartphone and Social Media Use on Adolescents.Sec. 203. No Federal funds for conversion therapy.IHealth Equity and Accountability101.Integrated Health Care Demonstration ProgramPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the following:550.Interprofessional health care teams for provision of behavioral health care in primary care
 settings(a)GrantsThe Secretary, acting through the Assistant Secretary for Mental Health and Substance Abuse, shall award grants to eligible entities for the purpose of establishing interprofessional health care teams that provide behavioral health care.(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a Federally qualified health center (as defined in section 1861(aa) of the Social Security Act), rural health clinic, or behavioral health program, serving a high proportion of individuals from racial and ethnic minority groups (as defined in section 1707(g)).(c)Scientifically basedIntegrated health care funded through this section shall be scientifically based, taking into consideration the results of the most recent peer-reviewed research available.(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $20,000,000 for each of the first 5 fiscal years following the date of enactment of the Mental Health Equity Act of 2020..102.Addressing racial and ethnic minority mental health disparities research gapsNot later than 6 months after the date of the enactment of this Act, the Director of the National Institute on Minority Health and Health Disparities shall enter into an arrangement with the National Academy of Sciences (or, if the National Academy of Sciences declines to enter into such an arrangement, an arrangement with the Institute of Medicine, the Patient Centered Outcomes Research Institute, the Agency for Healthcare Quality, or another appropriate entity)—(1)to conduct a study with respect to mental health disparities in racial and ethnic minority groups (as defined in section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g))); and(2)to submit to the Congress a report on the results of such study, including—(A)a compilation of information on the dynamics of mental disorders in such racial and ethnic minority groups; and(B)a compilation of information on the impact of exposure to community violence, adverse childhood experiences, and other psychological traumas on mental disorders in such racial and minority groups.103.Health professions competencies to address racial and ethnic minority mental health disparities(a)In generalThe Secretary of Health and Human Services, acting through the Assistant Secretary for Mental Health and Substance Use, shall award grants to qualified national organizations for the purposes of—(1)developing, and disseminating to health professional educational programs curricula or core competencies addressing mental health disparities among racial and ethnic minority groups for use in the training of students in the professions of social work, psychology, psychiatry, marriage and family therapy, mental health counseling, and substance abuse counseling; and(2)certifying community health workers and peer wellness specialists with respect to such curricula and core competencies and integrating and expanding the use of such workers and specialists into health care to address mental health disparities among racial and ethnic minority groups.(b)Curricula; core competenciesOrganizations receiving funds under subsection (a) may use the funds to engage in the following activities related to the development and dissemination of curricula or core competencies described in subsection (a)(1):(1)Formation of committees or working groups comprised of experts from accredited health professions schools to identify core competencies relating to mental health disparities among racial and ethnic minority groups.(2)Planning of workshops in national fora to allow for public input into the educational needs associated with mental health disparities among racial and ethnic minority groups.(3)Dissemination and promotion of the use of curricula or core competencies in undergraduate and graduate health professions training programs nationwide.(4)Establishing external stakeholder advisory boards to provide meaningful input into policy and program development and best practices to reduce mental health disparities among racial and ethnic minority groups.(c)DefinitionsIn this section:(1)Qualified national organizationThe term qualified national organization means a national organization that focuses on the education of students in programs of social work, psychology, psychiatry, and marriage and family therapy.(2)Racial and ethnic minority groupThe term racial and ethnic minority group has the meaning given to such term in section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g)).(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of the first 5 fiscal years following the date of enactment of this Act.104.Racial and ethnic minority behavioral and mental health outreach and education strategyPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the following new section:553.Behavioral and mental health outreach and education strategy(a)In generalThe Secretary, acting through the Assistant Secretary, shall, in coordination with advocacy and behavioral and mental health organizations serving racial and ethnic minority groups, develop and implement an outreach and education strategy to promote behavioral and mental health and reduce stigma associated with mental health conditions and substance abuse among racial and ethnic minority groups. Such strategy shall—(1)be designed to—(A)meet the diverse cultural and language needs of the various racial and ethnic minority groups; and(B)be developmentally and age-appropriate;(2)increase awareness of symptoms of mental illnesses common among such groups, taking into account differences within subgroups, such as gender, gender identity, age, or sexual orientation, of such groups;(3)provide information on evidence-based, culturally and linguistically appropriate and adapted interventions and treatments;(4)ensure full participation of, and engage, both consumers and community members in the development and implementation of materials; and(5)seek to broaden the perspective among both individuals in these groups and stakeholders serving these groups to use a comprehensive public health approach to promoting behavioral health that addresses a holistic view of health by focusing on the intersection between behavioral and physical health.(b)ReportsBeginning not later than 1 year after the date of the enactment of this section and annually thereafter, the Secretary, acting through the Assistant Secretary, shall submit to Congress, and make publicly available, a report on the extent to which the strategy developed and implemented under subsection (a) increased behavioral and mental health outcomes associated with mental health conditions and substance abuse among racial and ethnic minority groups.(c)DefinitionIn this section, the term racial and ethnic minority group has the meaning given to that term in section 1707(g).(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for the first fiscal year following the date of enactment of the Mental Health Equity Act of 2020..105.Additional funds for National Institutes of Health(a)In generalIn addition to amounts otherwise authorized to be appropriated to the National Institutes of Health, there is authorized to be appropriated to such Institutes $100,000,000 for each of the first 5 fiscal years following the date of enactment of this Act to build relations with communities and conduct or support clinical research, including clinical research on racial or ethnic disparities in physical and mental health.(b)DefinitionIn this section, the term clinical research has the meaning given to such term in section 409 of the Public Health Service Act (42 U.S.C. 284d).106.Additional funds for National Institute on Minority Health and Health DisparitiesIn addition to amounts otherwise authorized to be appropriated to the National Institute on Minority Health and Health Disparities, there is authorized to be appropriated to such Institute $650,000,000 for each of the first 5 fiscal years following the date of enactment of this Act.IIOther provisions201.Reauthorization of Minority Fellowship ProgramSection 597(c) of the Public Health Service Act (42 U.S.C. 297ll(c)) is amended by striking $12,669,000 for each of fiscal years 2018 through 2022 and inserting $25,000,000 for each of the first 5 fiscal years following the date of enactment of the Mental Health Equity Act of 2020.202.Commission on the Effects of Smartphone and Social Media Use on Adolescents(a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Health and Human Services shall establish a commission, to be known as the Commission on the Effects of Smartphone and Social Media Usage on Adolescents, to examine—(1)the extent of smartphone and social media use in schools; and(2)the effects of such use on—(A)the emotional and physical health of students; and(B)the academic performance of students.(b)Membership(1)NumberThe Commission shall consist of 15 members appointed by the Secretary.(2)CompositionThe members of the Commission—(A)shall not include any government officials or employees; and(B)shall include representatives of academia, technology companies, and advocacy groups.(c)GuidelinesThe Secretary shall authorize the Commission to establish guidelines for its operation.(d)ReportNot later than 1 year after its establishment, the Commission shall submit to the Congress, and make publicly available, a report on the findings and conclusions of the Commission.(e)DefinitionsIn this section:(1)The term Commission means the Commission on the Effects of Smartphone and Social Media Usage on Adolescents established under subsection (a).(2)The term Secretary means the Secretary of Health and Human Services.(f)SunsetNot later than 6 months after the Commission submits the report required by subsection (c), the Secretary shall terminate the Commission.203.No Federal funds for conversion therapy(a)In generalNo Federal funds may be used for conversion therapy.(b)Discouraging States from funding conversion therapyBeginning on the date that is 180 days after the date of enactment of this Act, any State that funds conversion therapy shall be ineligible to be awarded a grant or other financial assistance under any program of the Substance Abuse and Mental Health Services Administration, including any program under title V of the Public Health Service Act (42 U.S.C. 290aa et seq.).(c)DefinitionsFor purposes of this section:(1)Conversion therapyThe term conversion therapy—(A)means any practice or treatment by any person that seeks to change another individual’s sexual orientation or gender identity, including efforts to change behaviors or gender expressions, or to eliminate or reduce sexual or romantic attractions or feelings toward individuals of the same gender, if such person receives monetary compensation in exchange for any such practice or treatment; and(B)does not include any practice or treatment, which does not seek to change sexual orientation or gender identity, that—(i)provides assistance to an individual undergoing a gender transition; or(ii)provides acceptance, support, and understanding of a client or facilitation of a client’s coping, social support, and identity exploration and development, including sexual orientation-neutral interventions to prevent or address unlawful conduct or unsafe sexual practices.(2)Gender identityThe term gender identity means the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual, regardless of the individual’s designated sex at birth.(3)PersonThe term person means any individual, partnership, corporation, cooperative, association, or any other entity.(4)Sexual orientationThe term sexual orientation means homosexuality, heterosexuality, or bisexuality.(5)StateThe term State has the meaning given to such term in section 2 of the Public Health Service Act (42 U.S.C. 201).